Case: 3:19-cv-00125-GHD-RP Doc #: 11 Filed: 09/24/20 1 of 1 PagelD #: 142

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF MISSISSIPPI

OXFORD DIVISION
JAMES KEEL PETITIONER
Ve No. 3:19CV125-GHD-RP
WARDEN JOSH DAVIS, ET AL. RESPONDENTS

CERTIFICATE OF APPEALABILITY

The court has entered a final judgment in a habeas corpus proceeding in which the detention
complained of arises out of process issued by a state court under 28 U.S.C. § 2254, or in a proceeding
under 28 U.S.C. § 2255 or § 2241, and the court, considering the record in the case and the
requirements of Fed. R. App. P. 22(b) and 28 U.S.C. § 2253(c), hereby finds that a certificate of
appealability should not issue. For the reasons stated in its opinion, the court finds that the Petitioner
has failed to “demonstrate that the issues are debatable among jurists of reason; that a court could
resolve issues in a different manner; or that the questions are adequate to deserve encouragement to
proceed further.” Barefoot v. Estelle, 463 U.S. 880, 893 n.4, 103 S.Ct. 3383, 3394 n.4, 77 L.Ed.2d
1090 (1993) (superseded by statute) (citations and quotations omitted); 28 U.S.C. § 2253(c) (1) and
(2). Specifically, the court finds, for the reasons set forth in its memorandum opinion and final
judgment, that the instant petition for a writ of habeas corpus should be dismissed with prejudice and

without evidentiary hearing as untimely filed.

SO ORDERED, this, the 23rd day of September,,2020.

WL L\ Jornal

SENIOR UNITED STATES DISTRICT JUDGE
